Lamar, J.
(with whom Simmons, C. J., concurs), dissenting. It may be that the plaintiff, was not authorized in this suit to take advantage of a fraud not practiced upon him, but upon one under whom he claims. It may be, in view of the peculiar relation between the parties, that to seek to reform the deed was a new cause •of action. But we are forced to dissent from what the majority say on the general right to amend. . We think the amendment was .allowable on general principles. It alleged that the loan was made on the security of a certain piece of land which the defendant fraudulently represented to bear the lot number 425. In substituting the correct number the plaintiff was not suing for a different tract. 'The amendment sought to recover the same property for which the suit was originally brought. Plaintiff sued for “ White Acre,” calling it number 425, because the defendant had given it that number. When plaintiff discovered what the real number was and ¡substituted that for the designation fraudulently given by the defendant, he was not changing his cause of action, nor suing for a •different parcel of land. To disallow the amendment enables the ■defendant to do two wrongs instead of one. He is allowed to take advantage of his original wrong, to entrap the plaintiff into suing for number 425, and then laugh him out of court when he changes the name and lot number of the property from the false description given by the defendant to the true description of the map.